DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, and 9-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MASUDA et al (US 20200294719).
Regarding claim 1, MASUDA discloses a multilayer ceramic electronic component (Fig. 6A, all) comprising: a first multilayer ceramic electronic component body (Fig. 6A, top left 20a) including: a first multilayer body (Fig. 6A, top left 20a) including a plurality of stacked ceramic layers and a plurality of stacked inner electrode layers (Fig. 6A, top left 20a this is considered an inherent trait of multilayer capacitors in order to function [0100]), the first multilayer body including a first main surface (Fig. 6A, top of 20a) and a second main surface (Fig. 6A, 20a bottom) that face each other in a height direction (Fig. 6A, Z), a first side surface (Fig. 6A, front of 20a in Y direction) and a second side surface (Fig. 6A, back of 20a in Y direction) that face each other in a width direction (Fig. 6A, Y) orthogonal or 
Regarding claim 2, MASUDA further discloses that the first outer electrode is disposed on the second main surface located on a side of the first multilayer body that is adjacent to or in a vicinity of a mounting surface (Fig. 2A, 22 has a portion on bottom of 20a); the first metal terminal is connected to the first outer electrode located on the second main surface of the first multilayer body (Fig. 2A, left 30 connects to 22); the fourth outer electrode is disposed on the second main surface located on a side of the second multilayer body that is adjacent to or in a vicinity of the mounting surface (Fig. 2A, 24 is at least partially on bottom of 20b); and 70the second metal terminal is connected to the fourth outer electrode located on the second main surface of the second multilayer body (Fig. 2A, right 30 connects to 24).  
Regarding claim 4, MASUDA further discloses that the outer casing is made of a silicone-based material or an epoxy-based material (synthetic resin [0067]).  
Regarding claim 5, MASUDA further discloses that the first multilayer body includes rounded corner portions (Fig. 5, rounded corners of 20a) and ridgeline portions (Fig. 5, flat portions of 20a).  
Regarding claim 6, MASUDA further discloses that the second multilayer body includes rounded corner portions (Fig. 5, rounded corners of 20b) and ridgeline portions (Fig. 5, flat portions of 20b).  
Regarding claim 9, MASUDA further discloses that the first multilayer body defines and functions as a capacitor ([0100]).  
Regarding claim 10, MASUDA further discloses that the plurality of ceramic layers are made of at least one of BaTiO3 ([0059]), CaTiO3, SrTiO3, or CaZrO3.  
Regarding claim 11, MASUDA further discloses that a thickness of each of the plurality of dielectric layers is about 0.5 µm or more and about 10 µm or less ([0059]).  
Regarding claim 12, MASUDA further discloses that the second multilayer body defines and functions as a capacitor ([0100]).  
Regarding claim 13, MASUDA further discloses that the plurality of ceramic layers are made of at least one of BaTiO3 ([0059]), CaTiO3, SrTiO3, or CaZrO3.  
Regarding claim 14, MASUDA further discloses that a thickness of each of the plurality of 73dielectric layers is about 0.5 µm or more and about 10 µm or less ([0059]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7-8, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MASUDA et al (US 20200294719) in view of AKIYOSHI (US 2018/0374640).
Regarding claim 3, MASUDA fails to teach the claim limitations. 

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of AKIYOSHI to the invention of MASUDA, in order to construct 
Regarding claim 7, MASUDA fails to teach the claim limitations. 
AKIYOSHI teaches that the first multilayer body (Fig. 14, 112) includes two outer layer portions (Fig. 14, 116a on top and bottom) each including at least two of the plurality of ceramic layers ([0150]), and an inner layer portion (Fig. 14, 116b) including on or more of the plurality of ceramic layers and the plurality of inner electrode layers respectively disposed thereon ([0150]); and the inner layer portion is disposed between the two outer layer portions (Fig. 14).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of AKIYOSHI to the invention of MASUDA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 8, MASUDA fails to teach the claim limitations. 
AKIYOSHI teaches that 72the second multilayer body (Fig. 14, 112) includes two outer layer portions (Fig. 14, 116a on top and bottom) each including at least two of the plurality of ceramic layers ([0150]), and an inner layer portion (Fig. 14, 116b) including on or more of the plurality of ceramic layers and the plurality of inner electrode layers respectively disposed thereon ([0150]); and the inner layer portion is disposed between the two outer layer portions (Fig. 14).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of AKIYOSHI to the invention of MASUDA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.


Regarding claim 15, MASUDA fails to teach the claim limitations. 
AKIYOSHI teaches that the plurality of inner electrode layers (Fig. 14, 118a/118b) of the first multilayer body (Fig. 14, 112) include a plurality of first inner electrode layers (Fig. 14, 118b) and a plurality of second inner electrode layers (Fig. 14, 118a) that are alternately arranged in the height direction (Fig. 14, Y direction); each of the plurality of first inner electrode layers is connected to the first outer electrode (Fig. 14, 118b to 130b); and each of the plurality of second inner electrode layers is connected to the second outer electrode (Fig. 14, 118a to 130a).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of AKIYOSHI to the invention of MASUDA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 16, MASUDA fails to teach the claim limitations. 
AKIYOSHI teaches that each of the plurality of first inner electrode layers and the plurality of second inner electrode layers includes at least one of Ni, Cu, Ag, Pd, Au, or an Ag-Pd alloy ([0161]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of AKIYOSHI to the invention of MASUDA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 17, MASUDA fails to teach the claim limitations. 
AKIYOSHI teaches that each of the plurality of first inner electrode layers and the plurality of second inner electrode layers has a thickness of about 0.2 µm or more and about 3.0 µm or less ([0162]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of AKIYOSHI to the invention of MASUDA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 18, MASUDA fails to teach the claim limitations. 
AKIYOSHI teaches that the plurality of inner electrode layers (Fig. 14, 118) of the second multilayer body (Fig. 14, 112) include a plurality of third inner electrode layer (Fig. 14, 118b) and a plurality of fourth inner electrode layers (Fig. 14, 118a) that are 74alternately arranged in the height direction (Fig. 14, Y direction); each of the plurality of third inner electrode layers is connected to the third outer electrode (Fig. 14, 118b to 130b); and each of the plurality of fourth inner electrode layers is connected to the fourth outer electrode (Fig. 14, 118a to 130a).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of AKIYOSHI to the invention of MASUDA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 19, MASUDA fails to teach the claim limitations. 
AKIYOSHI teaches that each of the plurality of third inner electrode layers and the plurality of fourth inner electrode layers includes at least one of Ni, Cu, Ag, Pd, Au, or an Ag-Pd alloy ([0161]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of AKIYOSHI to the invention of MASUDA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 20, MASUDA fails to teach the claim limitations. 
AKIYOSHI teaches that each of the plurality of third inner electrode layers and the plurality of fourth inner electrode layers has a thickness of about 0.2 µm or more and about 3.0 µm or less ([0162]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of AKIYOSHI to the invention of MASUDA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Additional Relevant Prior Art:
ANDO et al (US 220/0203076) teaches relevant art in Fig. 14-16.
SIM et al (US 2017/0062789) teaches relevant art in Fig. 2-7.
PARK (US 2016/0211075) teaches relevant art in Fig. 8-11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/               Primary Examiner, Art Unit 2848